Peck, J.,
dissenting. — I cannot concur in the last point of the foregoing opinion. I think the evidence establishes a contract between the parties for a lease of the house. As I understand the testimony, there was a proposition by the plaintiff to rent to defendant for one year, which he accepted before the proposition was withdrawn, and under this contract he moved into the house. As I differ from my brothers upon a question of fact only, I do not feel called on to discuss the evidence in order to support my position.